Exhibit 10.4

 
STOCK PURCHASE AND RECAPITALIZATION AGREEMENT
 
This Agreement this i6 day of July, 2009 by and among Optimum Interactive (USA)
LTD, a Delaware Company (the "Parent") and VComm Network, Inc., a Delaware
corporation (the "Company") and Tim Roth, majority shareholder of the Company
("Seller").
 
RECITALS
 
A. The respective Boards of Directors of each of the Company, and Parent, have
approved and declared advisable the merger of the Company with into Parent (the
"Acquisition") and approved the Merger upon the teiiiis and subject to the
conditions set forth in this Agreement, whereby each issued and outstanding
share of the common stock of the Company (a "Company Common Share" or,
collectively, the "Company Common Shares"), will be converted into 18,000,000
shares of common stock, $0.0001 par value, of Parent ("Parent  Common Stock")
which, after giving effect to the Acquisition, shall equal, in the aggregate,
56.25% of the total issued and outstanding common stock of Parent and an
aggregate of 4,500,000 shares of Class A Preferred Stock of Parent with the
provisions, rights and designations set forth herein. Following the Acquisition,
the Parent will have 8,000,000 Company A Preferred Shares outstanding. In
addition, the Parent will have an aggregate of 3,200,000 Class A Preferred
Shares available to be issued upon conversion of an aggregate of $1,600,000 of
debt either currently outstanding or contemplated. The Company also has one (1)
share of Class B Preferred Stock outstanding which shall be converted into one
share of Class B Preferred Stock of the Parent with the provisions, rights and
designations set forth herein. The Company Common Shares, the Company B
Preferred Shares and the Company A Preferred shares are referred to herein,
collectively, as the "Company Shares".
 
B. The respective Boards of Directors of the Company, Buyer and Parent have
determined that the Acquisition is in furtherance of and consistent with their
respective long-term business strategies and is fair to and in the best
interests of their respective stockholders.
 
C. It is intended that, for federal income tax purposes, the Acquisition shall
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the "Code");
 
D. For financial accounting purposes, it is intended that the Acquisition will
be accounted for as a "purchase";
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE I
 
THE ACQUISITION; CLOSING; EFFECT OF ACQUISITION
 
SECTION 1.1 The Acquisition. Upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the laws of the state of Delaware
("Delaware  Law") at the Effective Time, the Company shall be acquired by the
Parent and the Company will become a wholly-owned subsidiary of the Parent. The
Parent shall be deemed the surviving corporation in the Acquisition (sometimes
hereinafter referred to as the "Surviving Corporation"), and the separate
corporate existence of the Company shall therefrom cease, except as set forth
herein. The result will be that the Company will be a wholly-owned subsidiary of
Parent.
 
SECTION 1.2 Closing. Subject to the terms and conditions of this Agreement, the
closing of the Acquisition and the consummation of the other transactions
contemplated hereby (the "Closing") shall take place at the offices of Cohen &
Czarnik LLP 17 State Street, 39th Floor, New York 10004 not later than July 14,
2009 and at such other date, time and place as the parties hereto shall agree.
 
SECTION 1.3 Effective Time. On the date of Closing, the Parent will become the
owner of 100% of the Common Stock of the Company (the "Effective Time").
 
SECTION 1.4 Certificate of Incorporation. The certificate of incorporation of
the Parent as in effect immediately prior to the Effective Time shall remain as
the certificate of incorporation of the Parent (the "Certificate of
Incorporation"), until duly amended as provided therein or by applicable law.
 
SECTION 1.5 By-Laws. The by-laws of the Parent in effect immediately prior to
the Effective Time shall remain the by-laws (the "By-Laws"), until thereafter
amended as provided therein or by applicable law.
 
SECTION 1.6 Directors. The directors of the Company shall, from and after the
Effective Time, be Gerard McGorian, Anthony Roth, and Timothy Roth until his
successor have been duly elected or appointed and qualified or until his earlier
death, resignation or removal in accordance with the Certificate of
Incorporation and the By-Laws. As of the Effective Time, the authorized number
of directors comprising the Board of Directors of Parent shall consist of not
less than 3 and not more than 5 individuals. The following individuals shall be
elected to the Board Directors of Parent at the Effective Time: (i) Anthony
Roth; (ii) Tim Roth; and (iii) Gerard McGorian (Chairman of the Board).
 
SECTION 1.7 Officers. The officers of the Parent shall, from and after the
Effective Time, be Tony Roth (Chief Executive Officer and President), Tim Roth,
(Treasurer), and Michael Flynn (Secretary), until their successors have been
duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the Certificate of Incorporation and
the By-Laws.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.8 Effect on Capital Stock. At the Effective Time, as a result of the
Acquisition and without any action on the part of the holder of any capital
stock of the Company:
 
(a) Merger Consideration.
 
(i) Each Company Common Share issued and outstanding immediately prior to the
Effective Time shall be converted into, and become exchangeable for thirty
validly issued, fully paid and nonassessable shares of Parent Common Stock (the
"Parent Common Shares") and .25 shares of Preferred Stock of Parent ("Parent
Preferred Stock") which shall have the rights and preferences as set forth on
Schedule 1.8 attached hereto. In addition, a designee of management of the
Company shall receive one share of Class B Preferred Stock of the Parent. The
Class B Preferred Stock shall have the rights and preferences set forth on
Schedule 1.8 attached hereto.
 
(ii) The Parent Common Shares and the Parent Preferred Shares, collectively, are
referred to herein as the "Parent Merger Stock", and the conversion of the
Company Shares into Parent Stock is referred to as the "Acquisition Purchase
Price");
 
(b) At the Effective Time, all Company Shares shall be canceled and the Company
shall cease to exist, and each certificate (a "Certificate") formerly
representing:
 
(i) any Company Common Shares shall thereafter represent only the right to
receive the shares of Parent Common Stock into which such Company Common Shares
have been converted; and
 
SECTION 1.9 Exchange of Certificates for Shares.
(a)            Exchange. At Closing, Parent shall deliver or cause to be
delivered to each respective owner of Company Shares and in each of their
respective names certificates representing Parent Stock into which the Company
Shares that such shareholders owns are to be converted as set forth on Schedule
1.9 attached hereto.
 
(b)            Fractional Shares. No certificates or scrip representing
fractional shares of Parent Common Stock or Parent Preferred Stock shall be
issued upon the surrender for exchange of Certificates pursuant to this Article
I; no dividend or other distribution by Parent and no stock split, combination
or reclassification shall relate to any such fractional share; and no such
fractional share shall entitle the record or beneficial owner thereof to vote or
to any other rights of a stockholder of Parent. In lieu of any such factional
share, each holder of Company Shares who would otherwise have been entitled
thereto upon the surrender of Certificate(s) for exchange pursuant to this
Article I will be paid an additional share of Parent Common Stock or Parent
Preferred Stock.


 
(c) Adjustments of Conversion Number. In the event that Parent changes the
number of shares of Parent Common Stock or Parent Preferred Stock , issued and
outstanding prior to the Effective Time as a result of a reclassification, stock
split (including a reverse split), dividend or distribution, recapitalization,
merger (other than the Acquisition, Stock Purchase or the cancellation of
options previously granted by the Company), subdivision, or other similar
transaction with a dilutive effect, or if a record date with respect to any of
the foregoing shall occur prior to the Effective Time, the conversion number
shall be equitably adjusted.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLER
 
Each of the Company and Seller represents, warrants and covenants to Parent as
follows and acknowledges that Parent is relying upon such representations and
warranties in connection with the Contemplated Transactions (as hereinafter
defined):
 
SECTION 2.1 Capitalization. The outstanding and issued capital stock of the
Company consists of 600,000 shares of common stock. Schedule 1.9 sets forth the
name of each record and beneficial shareholder of the Company (each a
"Shareholder" and collectively the "Shareholders") and the number of Company
Shares held by each such person. The Company does not and, at the Closing, the
Company will not, have outstanding any capital stock or other securities or any
rights, warrants or options to acquire securities of the Company, or any
convertible or exchangeable securities and, other than Parent pursuant to this
Agreement, no person has or, at Closing will have, any right to purchase or
otherwise acquire any securities of the Company. There are, and at Closing there
will be, no outstanding obligations of the Company to repurchase, redeem or
otherwise acquire any securities of the Company. All of the Company Shares are,
and at Closing will be, duly authorized, duly and validly issued, fully paid and
non-assessable, and none were issued in violation of any preemptive rights,
rights of first refusal or any other contractual or legal restrictions of any
kind. The Company has two subsidiaries VComm Network Canada Inc. an Ontario
company and VCN Celect, Org, LLC, a California Limited Liability Company
(collectively the "Subsidiaries"), which have minimal assets and operations. The
Subsidiaries are 100% owned by the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 2.2 Title to the Shares. Seller is the beneficial owner and holds good
and valid title to its Company Shares free and clear of any Lien. Upon
consummation of the Contemplated Transactions and the satisfaction of the
conditions to Closing set forth herein, Parent will own all of the issued and
outstanding shares of capital stock of the Company, free and clear of any Lien.
At the Closing, Seller and each Shareholder of the Company will deliver the
Company Shares to Parent free and clear of any Lien, other than restrictions
imposed by the Securities Act of 1933, as amended, (the "Securities Act") and
applicable securities Laws including the laws of the State of Delaware.
 
SECTION 2.3 Authority Relative to this Agreement. At the Closing, the Company
will have full power, capacity and authority to execute and deliver each
Transaction Document to which it is or, at Closing, will be, a party and to
consummate the transactions


 
contemplated hereby and thereby (the "Contemplated Transactions"). The
execution, delivery and performance by the Company and Seller of each
Transaction Document and the consummation of the Contemplated Transactions to
which the Company and/or Seller are, or at Closing, will be, a party will have
been duly and validly authorized by the Company and Seller and no other acts by
or on behalf of the Company or Seller will be necessary or required to authorize
the execution, delivery and performance by each of the Company and Seller of
each Transaction Document and the consummation of the Contemplated Transactions
to which it, he or she, is or, at Closing, will be, a party. This Agreement and
the other Transaction Documents to which the Company or Seller is a party have
been duly and validly executed and delivered by the Company or Seller,
respectively, and (assuming the valid execution and delivery thereof by the
other parties thereto) will constitute the legal, valid and binding agreements
of the Company and Seller, respectively, enforceable against the Company and
Seller in accordance with their respective terms, except as such obligations and
their enforceability may be limited by applicable bankruptcy and other similar
Laws affecting the enforcement of creditors' rights generally and except that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought (whether at law or in
equity).
 
SECTION 2.4 No Conflicts; Consents. The execution, delivery and performance by
the Company of each Transaction Document to which it is a party and the
consummation of the Contemplated Transactions to which the Company is a party,
upon approval of the Shareholders will not: (i) violate any provision of the
certificate of incorporation or memorandum of association of the Company; (ii)
require the Company to obtain any consent, approval or action of or waiver from,
or make any filing with, or give any notice to, any Governmental Body or any
other person; (iii) violate, conflict with or result in a breach or default
under (with or without the giving of notice or the passage of time or both), or
permit the suspension or termination of, any material Contract (including any
Real Property Lease) to which the Company is a party or by which it or any of
its assets is bound or subject, or to the best of Company's knowledge and
information result in the creation of any Lien upon any of the Company Shares or
upon any of the Assets of the Company; (iv) violate any Order, any Law, of any
Governmental Body against, or binding upon, the Company or upon any of their
respective assets or the Business; or (v) violate or result in the revocation or
suspension of any Permit.
 
SECTION 2.5 Corporate Existence and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite powers, authority and all Permits required to
own and/or operate its Assets and to carry on the Business as now conducted,
including all qualifications under any statute in effect in any state or foreign
jurisdiction in which the Company operates its Business. The Company is duly
qualified to do business and is in good standing in each state of the United
States and in each other jurisdiction where the character of the property owned
or leased by it or the nature of its activities makes such qualification
necessary.
 
SECTION 2.6 Charter Documents and Corporate Records. The Company has heretofore
delivered to Parent true and complete copies of the Articles of Incorporation,
By-Laws and minute books, or comparable instruments, of the Company as in effect
on the date hereof. The stock transfer books of the Company have been made
available to Parent for its inspection and are true and complete in all
respects.
 
SECTION 2.7 Financial Statements.
 
 
(a)            Schedule 2.7A sets forth true, complete and correct copies of:
(i) the Company's unaudited financial statements as of and for the fiscal years
ended December 31, 2008 and December 31, 2007 (the "Annual Statements"); (ii)
the Company's financial statements as of and for the three months ended March
31, 2009 (the "Interim Statements"); and (iii) all management letters,
management representation letters and attorney response letters issued in
connection with the Annual Statements and the Interim Statements. Each of the
Annual Statements and the Interim Statements present fairly and accurately in
all material respects the financial position of the Company and the Subsidiary
as of its date, and the earnings, changes in stockholders' equity and cash flows
thereof for the periods then ended in accordance with GAAP, consistently
applied. Each balance sheet contained therein or delivered pursuant hereto fully
sets forth all consolidated Assets and Liabilities of the Company existing as of
its date which, under GAAP, should be set forth therein, and each statement of
earnings contained therein or delivered pursuant hereto sets forth the items of
income and expense of the Company which should be set forth therein in
accordance with GAAP.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) All financial, business and accounting books, ledgers, accounts and official
and other records relating to the Company have been properly and accurately kept
and completed, and the Company has no knowledge, notice belief or information
there are any material inaccuracies or discrepancies contained or reflected
therein.
 
SECTION 2.8 Liabilities. The Company has not incurred any Liabilities since
December 31, 2008(the "Latest Balance Sheet Date") except (i) current
Liabilities for trade or business obligations incurred in connection with the
purchase of goods or services in the ordinary course of the Business and
consistent with past practice, (ii) professional fees related to this
Transaction and (iii) Liabilities reflected on any balance sheet referred to in
Section 2.7(a).
 
SECTION 2.9 Company Receivables. Except to the extent of the amount of the
allowance for doubtful accounts reflected in the Annual Statements and the
Interim Statements, all the Receivables of the Company reflected therein, and
all Receivables that have arisen since the Latest Balance Sheet Date (except
Receivables that have been collected since such date), are valid and enforceable
Claims subject to no known defenses, offsets, returns, allowances or credits of
any kind, and constitute bona fide Receivables collectible in the ordinary
course of the Business except as enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
similar laws or principles of equity affecting the enforcement of creditors
rights generally.
 
SECTION 2.10 Absence of Certain Changes. (a) Since December 31, 2008, the
Company has conducted the Business in the ordinary course consistent with past
practice, except as disclosed on Schedule 2.10 hereof, and there has not been:
 
(i)Any material adverse change in the Condition of the Business;
 
(ii) Any material damage, destruction or other casualty loss (whether or not
covered by insurance), condemnation or other taking affecting the Business or
the Assets of the Company;
 
(iii) Any change in any method of accounting or accounting practice by the
Company;
 
(iv) Except for normal increases granted in the ordinary course of business, any
increase in the compensation, commission, bonus or other direct or indirect
remuneration paid, payable or to become payable to any officer, stockholder,
director, consultant, agent or employee of the Company, or any alteration in the
benefits payable or provided to any thereof;
 
(v) Any material adverse change in the relationship of the Company with its
employees, customers, suppliers or vendors;
 
(vi) Except for any changes made in the ordinary course of Business, any
material change in any of the Company's business policies, including
advertising, marketing, selling, pricing, purchasing, personnel, returns or
budget policies;
 
(vii) Any agreement or arrangement whether written or oral to do any of the
foregoing.
 
(viii) The Company has no Liability that is past due and which, individually or
in the aggregate, exceeds $10,000, except as shown on the Annual Statements or
the Interim Statements and the $500,000 of convertible debt that the Company has
recently raised.
 
SECTION 2.11 Leased Real Property. (a) The Company has no fee interest, purchase
options or rights of first refusal in any real property and the Company has no
leasehold or other interest in any real property, except as set forth on
Schedule 2.11 (the "Leased Real Property"), and all leases including all
amendments, modifications, extensions, renewals and/or supplements thereto
(collectively, "Real Property Leases") are described on Schedule 2.11.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SECTION 2.12 Personal Property; Assets. The Company has good and valid title to
(or valid leasehold interest in) all of its personal property and Assets, free
and clear of all Liens, except the Permitted Liens and as indicated on Schedule
2.12. The machinery, equipment, computer software and other tangible personal
property constituting part of the Assets and all other Assets (whether owned or
leased) are in good condition and repair (subject to normal wear and tear) and
are reasonably sufficient and adequate in quantity and quality for the operation
of the Business as previously and presently conducted. Schedule 2.12 contains a
list and description of all tangible personal property owned or leased by the
Company with a book value (before depreciation) of $25,000 or more. The Assets
constitute all of the assets, which are necessary to operate the Business of the
Company as currently conducted.


 
SECTION 2,13 Contracts. (a) Schedule 2.13 sets forth an accurate and complete
list of all Contracts to which the Company is a party or by which it or its
Assets are bound or subject that: (i) cannot be canceled upon 30 days' notice
without the payment or penalty of less than One Thousand Dollars ($1,000); or
(ii) involve aggregate annual future payments by or to any person of more than
Five Thousand Dollars ($5,000). True and complete copies of all written
Contracts (including all amendments thereto and waivers in respect thereof) and
summaries of the material provisions of all oral Contracts so listed have been
made available to Buyer.
 
(b) All Contracts to which the Company is a party are valid, subsisting, in full
force and effect and binding upon the Company and the other parties thereto, in
accordance with their terms, except that no representation or warranty is given
as to the enforceability of any oral Contracts. Except as set forth on Schedule
2.13, the Company is not in default (or alleged default) under any such
Contract.
 
SECTION 2.14 Patents and Intellectual Property Rights. (a) Schedule 2.14 sets
forth a list of each patent, trademark, trade name, service mark, brand mark,
brand name, and registered copyright as well as all registrations thereof and
pending applications therefor, and each license or other contract relating
thereto (collectively, the "Intellectual Property") owned or used in connection
with the Business by the Company and indicates, with respect to each item of
Company's Intellectual Property that is licensed by the Company, the name of the
licensor thereof and, with respect to oral Contracts, the terms of such license
relating thereto. The use of the foregoing by the Company does not conflict
with, infringe upon, violate or interfere with or constitute an appropriation of
any right, title, interest or goodwill, including, without limitation, any
intellectual property right, patent, trademark, trade name, service mark, brand
name, computer program, database, industrial design, trade secret, copyright or
any pending application thereto of any other person and there have been no
claims made and the Company has not received any notice or otherwise know that
any of the foregoing is invalid or conflicts with the asserted rights of other
Persons or have not been used or enforced or have been failed to be used or
enforced in a manner that would result in the abandonment, cancellation or
unenforceability of the Intellectual Property, except as set forth on Schedule
2.14A.
 
(b) The Company owns or has rights to use all Intellectual Property, know-how,
formulae and other proprietary and trade rights necessary to conduct the
Business as it is now conducted. The Company has not forfeited or otherwise
relinquished any such Intellectual Property, know-how, formulae or other
proprietary right used in the conduct of the Business as now conducted.
 
(c) To the extent used in the conduct of the Business by the Company, each of
the licenses or other contracts relating to the Company's Intellectual Property
(collectively, the "Intellectual Property Licenses") is in full force and effect
and is valid and enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors' rights and remedies generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no notice or claim of default
under any Intellectual Property License either by the Company or, to the
Company's knowledge, by any other party thereto, and to the Company's knowledge,
no event has occurred that with the lapse of time or the giving of notice or
both would constitute a default by the Company thereunder.
 
SECTION 2.15 Claims and Proceedings. There are no outstanding Orders of any
Governmental Body against or involving the Company, its Assets, the Business, or
the Company Shares. There are no actions, suits, claims or counterclaims,
examinations, Company Required Consents or legal, administrative, governmental
or arbitral proceedings or investigations (collectively, "Claims") (whether or
not the defense thereof or Liabilities in respect thereof are covered by
insurance), pending or, to the best of the Company's knowledge, threatened on
the date hereof, against or involving the Company, its Assets, the Business or
the Company Shares.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.16 Taxes. (a) Except as set forth in Schedule 2.16:
 
(i) The Company has timely filed or, if not yet due but due before Closing, will
timely file all Tax Returns required to be filed by it for all taxable periods
ending on or before the date of Closing and all such Tax Returns are or, if not
yet filed, will be, upon filing, true, correct and complete in all material
respects;
 
(ii) the Company has paid, or if payment is not yet due but due before Closing,
will promptly pay when due to each appropriate Tax Authority, all Taxes of the
Company shown as due on the Tax Returns required to be filed by it for all
taxable periods ending on or before the date of Closing;
 
(iii) the accruals for Taxes currently payable as well as for deferred Taxes
shown on the financial statements of the Company as of the date of the Annual
Statements, the Interim Statements or the date of any financial statements
delivered hereunder: (A) adequately provide for all contingent Tax Liabilities
of the Company as of the date thereof; and (B) accurately reflect, as of the
date thereof, all unpaid Taxes of the Company whether or not disputed, in each
case as required to be reflected thereon in order for such statements to be in
accordance with GAAP;
 
(iv) no extension of time has been requested or granted for the Company to file
any Tax Return that has not yet been filed or to pay any Tax that has not yet
been paid and the Company has not granted a power of attorney that remains
outstanding with regard to any Tax matter;
 
(v) the Company has not received notice of a determination by a Tax Authority
that Taxes are currently owed by the Company (such determination to be referred
to as a "Tax Deficiency") and, to the Company's knowledge, no Tax Deficiency is
proposed or threatened;


 
(vi) all Tax Deficiencies have been paid or finally settled and all amounts
determined by settlement to be owed have been paid;
 
(vii) there are no Tax Liens on or pending against the Company or any of the
Assets, other than those which constitute Permitted Liens;
 
(viii) there are no presently outstanding waivers or extensions or requests for
a waiver or extension of the time within which a Tax Deficiency may be asserted
or assessed;
 
(ix) no issue has been raised in any examination, investigation, Company
Required Consents, suit, action, claim or proceeding relating to Taxes (a "Tax
Company Required Consents") which, by application of similar principles to any
past, present or future period, would result in a Tax Deficiency for such
period;
 
(x) there are no pending or threatened Tax audits of the Company;
 
(xi) the Company has no deferred intercompany gains or losses that have not been
fully taken into income for income Tax purposes;
 
(xii) there are no transfer or other taxes (other than income taxes) imposed by
any state on the Company by virtue of the Contemplated Transactions; and
 
(xiii) no claim has been made by any Tax Authority that the Company is subject
to Tax in a jurisdiction in which the Company is not then paying Tax of the type
asserted.
 
Each reference to a provision of the Code in this Section 2.16 shall be treated
for state and local Tax purposes as a reference to analogous or similar
provisions of state and local law.
 
(b) To the Company's knowledge, the Company has collected and remitted to the
appropriate Tax Authority all sales and use or similar Taxes required to be
collected on or prior to the date of Closing and has been furnished properly
completed exemption certificates for all exempt transactions and has no
information otherwise or notice of any claim by any government or jurisdiction
with regards thereto. The Company has maintained and has in its possession all
records, supporting documents and exemption certificates required by applicable
sales and use Tax statutes and regulations to be retained in connection with the
collection and remittance of sales and use Taxes for all periods up to and
including the date of Closing. With respect to sales made by the Company prior
to the date of Closing for which sales and use Taxes are not yet due as of the
date of Closing, all applicable sales and use Taxes payable with respect to such
sales will have been collected or billed by the Company and will be included in
the Assets of the Company as of the date of Closing.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.17 Compliance with Laws. The Company is not in violation of any order,
judgment, injunction, award, citation, decree, consent decree or writ
(collectively, "Orders") and to the best of the Company's knowledge, belief and
information, any Laws of any Governmental Bodies affecting the Company, the
Company Shares or the Business.
 
SECTION 2.18 Permits. The Company has obtained all licenses, permits,
certificates, certificates of occupancy, orders, authorizations and approvals
(collectively, "Permits"), and has made all required registrations and filings
with all Governmental Bodies, that are necessary to the ownership of the Assets,
the use and occupancy of the Leased Real Property, as presently used and
operated, and the conduct of the Business or otherwise required to be obtained
by the Company. All Permits required to be obtained or maintained by the Company
are listed on Schedule 2.18 and are in full force and effect; no violations are
or have been recorded, nor have any notices or violations thereof been received,
in respect of any Permit; and no proceeding is pending or threatened to revoke
or limit any Permit; and the consummation of the Contemplated Transactions will
not (or with the giving of notice or the passage of time or both will not) cause
any Permit to be revoked or limited.
 
SECTION 2.19 Environmental Matters. To the best of the Company's knowledge,
belief and information, the Company is, and at all times has been, in full
compliance with, and has not been and is not in violation of or liable under,
any Environmental Law.
 
SECTION 2.20 Finders Fees. Except as set forth on Schedule 2.20, there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of the Company who might be entitled to any
fee or commission from the Company in connection with the consummation of the
Contemplated Transactions.
 
SECTION 2.21 Disclosure. Neither this Agreement, the Schedules hereto, nor any
reviewed or unaudited financial statements, documents or certificates furnished
or to be furnished to Buyer or Parent by or on behalf of the Company or Seller
pursuant to this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading. Except for
general current economic conditions effecting the entire economy or the
Company's entire industry and not specific to the Business, there are no events,
transactions or other facts known by the Company, which, either individually or
in the aggregate, may give rise to circumstances or conditions which would have
a material adverse effect on the general affairs or Condition of the Business.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Buyer jointly and severally represent, warrant and covenant to the Company as
follows and acknowledge that the Company and Seller are relying upon such
representations and warranties in connection with the Contemplated Transactions:
 
SECTION 3.1 Authority Relative to this Agreement. Parent have full power and
authority to execute and deliver each Transaction Document to which they are or,
at Closing, will be, a party and to consummate the Contemplated Transactions.
Following the approval of the boards of directors of Parent with respect to the
Contemplated Transactions, the execution, delivery and performance by Buyer and
Parent of each Transaction Document and the consummation of the Contemplated
Transactions to which they are or, at Closing, will be, a party have been duly
and validly authorized and approved by Parent and no other acts by or on behalf
of Parent are necessary or required to authorize the execution, delivery and
performance by Parent of each Transaction Document and the consummation of the
Contemplated Transactions to which they are or, at Closing, will be a party.
This Agreement and the other Transaction Documents to which Parent are a party
have been, duly and validly executed and delivered by Buyer and Parent and
(assuming the valid execution and delivery thereof by the other parties thereto)
constitutes, or will, at the Closing, constitute, as the case may be, the legal,
valid and binding agreements of Parent enforceable against each of them in
accordance with their respective terms, except as such obligations and their
enforceability may be limited by applicable bankruptcy and other similar Laws
affecting the enforcement of creditors' rights generally and except that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought (whether at law or in
equity).
 
SECTION 3.2 No Conflicts; Consents. The execution, delivery and performance by
Parent of each Transaction Document to which they are a party and the
consummation of the Contemplated Transactions to which Parent are a party does
not and will not: (i) violate any provision of the certificate of incorporation
or by-laws of Parent, as the case may be; (ii) require Parent to obtain any
consent, approval or action of or waiver from, or make any filing with, or give
any notice to, any Governmental Body or any other person, except as set forth on
Schedule 3.2 (the "Buyer Required Consents"); (iii) except as set forth in
Schedule 3.2, violate, conflict with or result in the breach or default under
(with or without the giving of notice or the passage of time), or permit the
suspension or termination of, any material Contract to which Parent are a party
or any of them or any of their assets is bound or subject or result in the
creation or any Lien upon any of Parent Merger Stock or upon any assets of
Parent; or (iv) violate any Order or, to Buyer's knowledge, any Law of any
Governmental Body against, or binding upon, Parent, or upon any of their
respective assets or businesses.
 
SECTION 3.3 Corporate Existence and Power of Parent. Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has all requisite corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
SECTION 3.4 The Parent Acquisition Stock. At the closing, the Parent Acquisition
Stock will have been duly authorized by Parent and, when issued to Shareholders
pursuant to this Agreement, will be duly issued, fully paid and non-assessable
shares of Parent Acquisition Stock. The Parent Acquisition Stock, when issued
pursuant hereto: (i) will not be issued in violation of or subject to any
preemptive rights, rights of first refusal or, other than as set forth in this
Agreement, contractual restrictions of any kind; and (ii) will vest in
Shareholders, respectively, good title to Parent Acquisition Stock free and
clear of all Liens.
 
SECTION 3.5 Capitalization. At the closing, the authorized capital stock of
Parent consists of: (i) 500,000,000 shares of common stock, $0.001 par value;
and (ii) 20,000,000 shares of preferred stock, $0.0001 par value. Parent has:
(i) 14,000,000 shares of common stock; and (ii) 3,500,000 shares of preferred
stock issued and outstanding. To the knowledge of Parent, Parent will not have
outstanding any capital stock or other securities or any rights, warrants or
options to acquire securities of Parent or any convertible or exchangeable
securities and, other than Parent pursuant to this Agreement, to the knowledge
of Parent, no person has or at Closing will have, any right to purchase or
otherwise acquire any securities of Parent. There are, and at Closing there will
be, to the knowledge of Parent, no outstanding obligations of Parent to
repurchase, redeem or otherwise acquire any securities of Parent. All of Parent
Stock is, and at Closing will be, duly authorized, duly and validly issued,
fully paid and non-assessable, and to the knowledge of Parent, none were issued
in violation of any preemptive rights, rights of first refusal or any other
contractual or legal restrictions of any kind.
 
SECTION 3.6 Disclosure of Information. Parent has been given the opportunity:
(i) to ask questions of, and to receive answers from, persons acting on behalf
of the Company concerning the terms and conditions of the Contemplated
Transactions and the business, properties, prospects and financial conditions of
the Company; and (ii) to obtain any additional information (to the extent the
Company or any of the Shareholders possesses such information or is able to
acquire it without unreasonable effort or expense and without breach of
confidentiality obligations) necessary to verify the accuracy of information
provided about the Company.
 
SECTION 3.7 Charter Documents and Corporate Records. Parent and has heretofore
delivered to the Company true and complete copies of the certificate of
incorporation, by-laws and minute books, or comparable instruments, of Parent as
in effect on the date hereof. A stock list certified by Parent's Transfer Agent
has been made available to the Company for its inspection and the Parent
represents that such list to its knowledge is true and complete in all respects.
 
SECTION 3.8 Assets and Liabilities. Except as set forth on Schedule 3.09, to the
knowledge of Parent, Parent has no any Liabilities and no Assets. To the best of
Parent's knowledge the financial statements of Parent are in a condition that
they can be audited.
 
SECTION 3.9 Absence of Certain Changes. Since December 31, 2008, Parent has
conducted its business in the ordinary course consistent with past practice and
except as disclosed on Schedule 3.12 hereto there has not been:


 
(a) Any change in any method of accounting or accounting practice by Parent;
 
(b) Any increase in the compensation, commission, bonus or other direct or
indirect remuneration paid, payable or to become payable to any officer,
stockholder, director, consultant, agent or employee of Parent, or any
alteration in the benefits payable or provided to any thereof;
 
(c) Any material adverse change in the relationship of Parent with its
employees, customers, suppliers or vendors;
 
(d) Except for any changes made in the ordinary course of business, any material
change in any of Parent's business policies, including advertising, marketing,
selling, pricing, purchasing, personnel, returns or budget policies;
 
(e) Any agreement or arrangement whether written or oral to do any of the
foregoing; and (f) Parent has no Liability that is past due.
 
SECTION 3.10 Contracts.
 
(a) To the knowledge of Parent there are no Contracts to which Parent is a party
or by which it or its assets are bound or subject that: (i) cannot be canceled
upon 30 days' notice without the payment or penalty of less than One Thousand
Dollars ($1,000); or (ii) involve aggregate annual future payments by or to any
person of more than Five Thousand Dollars ($5,000). True and complete copies of
all written Contracts (including all amendments thereto and waivers in respect
thereof) and summaries of the material provisions of all oral Contracts so
listed have been made available to the Company.
 
(b) All Contracts to which Parent is a party, to the knowledge of Parent are
valid, subsisting, in full force and effect and binding upon Parent and the
other parties thereto, in accordance with their terms, except that no
representation or warranty is given as to the enforceability of any oral
Contracts. To the best of Parent's knowledge and belief, Parent is not in
default (or alleged default) under any such Contract. Schedule 3.11 sets forth
an accrue and complete list of all Contracts to which the Parent is a party or
by which it or its Assets are bound or subject to (i) that cannot be canceled
upon 30 days notice without the payment or penalty of less than $1,000; or (ii)
involve aggregate annual future payments by or to any person of more than
$5,000. All Contracts to which the Company is a party are valid, subsisting, in
full force and effect and binding upon the Company and the other parties
thereto, in accordance with their terms, except that no representation or
warranty is given as to the enforceability of any oral Contracts. The Parent is
not in default (or alleged default) under any such Contract.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
SECTION 3.11 Claims and Proceedings. To the knowledge of Parent, there are no
outstanding Orders of any Governmental Body against or involving Parent, its
assets or its business. To the knowledge of Parent, there are no Claims (whether
or not the defense thereof or Liabilities in respect thereof are covered by
insurance), pending or, to the best of Parent's and knowledge, threatened on the
date hereof, against or involving Parent, its assets or its business. The Parent
is not subject to any SEC or FINRA order or investigation and has no outstanding
comments pending with the SEC or FINRA.
 
SECTION 3.12 Compliance with Laws. The Parent is not in violation of any Orders
or any Laws related to or promulgated under the Securities Act or the Exchange
Act (15 USC § 78a et seq.) and to the best of Parent's knowledge, belief and
information, any Laws of any Governmental Bodies affecting Parent or the Parent
Acquisition Stock.
 
SECTION 3.13 Environmental Matters. To the best of Parent's knowledge, belief
and information, Parent is, and at all times has been, in full compliance with,
and has not been and is not in violation of or liable under, any Environmental
Law.
 
SECTION 3.14 Finders Fees. Other than as set forth in Schedule 3.15, there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of Parent who might be entitled to any fee
or commission from Parent in connection with the consummation of the
Contemplated Transactions.
 
ARTICLE IV
 
COVENANTS AND AGREEMENTS
 
The Company and Seller, jointly and severally, covenant to Buyer and Parent, and
Parent, jointly and severally, covenant to the Company and Seller that:
 
SECTION 4.1 Filings and Authorizations. The parties hereto shall cooperate and
use their respective best efforts to make, or cause to be made, all
registrations, filings, applications and submissions, to give all notices and to
obtain all governmental or other third party consents, transfers, approvals,
Orders and waivers necessary or desirable for the consummation of the
Contemplated Transactions in accordance with the terms of this Agreement; and
shall furnish copies thereof to each other party prior to such filing and shall
not make any such registration, filing, application or submission to which
Parent or the Company, as the case may be, reasonably objects in writing. All
such filings shall comply in form and content in all material respects with
applicable Law. The parties hereto also agree to furnish each other with copies
of such filings and any correspondence received from any Governmental Body in
connection therewith.
 
SECTION 4.2 Confidentiality. Each Party (the "Receiving Party") shall, and shall
cause its respective Affiliates and Representatives to (each such Affiliate or
Representative of either the Company or the Parent, as the case may be, a
"Receiving Party Representative") to, maintain in confidence all information
received from the other Party or a Company (the
 
 
"Disclosing Party") (other than disclosure to that Person's Representatives in
connection with the evaluation and consummation of the Transactions), and such
Disclosing Party's Affiliates or Representatives (as the case may be, a
"Disclosing Party Representative") in connection with this Agreement or the
transactions contemplated by the Transaction Documents (including the existence
and terms of this Agreement and the such transactions) and use such information
solely to evaluate such transactions, unless i) such information can be shown to
be already known to the Receiving Party or a Receiving Party Representative
before the time of disclosure to such Person, ii) such information can be shown
to be subsequently disclosed to the Receiving Party or a Receiving Party
Representative by a third party that, to the knowledge of the Receiving Party or
such Receiving Party Representative, is not bound by a duty of confidentiality
to the Disclosing Party or any Disclosing Party Representative, iii) such
information is or becomes publicly available through no breach of this Agreement
by, or other fault of, the Receiving Party or any Receiving Party Representative
or iv) the Receiving Party or Receiving Party Representative in good faith
believes that the furnishing or use of such information is required by, or
necessary in connection with, any proceeding, Law or any listing or trading
agreement concerning its publicly traded securities (in which case the Receiving
Party or such Receiving Party Representative shall, as promptly as practicable,
advise the Disclosing Party in writing before making the disclosure and
cooperate with the Disclosing Party to limit the scope of such disclosure).
 
SECTION 4.3 Expenses. Parent and the Company and Seller shall bear their
respective expenses, in each case, incurred in connection with the preparation,
execution and perfotinance of the Transaction Documents and the Contemplated
Transactions, including, without limitation, all fees and expenses of their
respective Representatives, and the Company shall bear all the fees and expenses
of any Company's Representatives.
 
SECTION 4.4 Tax Matters. The Company shall reasonably cooperate, and shall cause
its Representatives reasonably to cooperate, in preparing and filing all Tax
Returns, including maintaining and making available to each other all records
necessary in connection with the preparation and filing of Tax Returns, the
payment of Taxes and the resolution of Tax audits and Tax Deficiencies with
respect to all taxable periods. Refunds or credits of Taxes that were paid by
the Company with respect to any periods shall be for the account of the Company.
 
SECTION 4.5 Further Assurances. At any time and from time to time after the date
of Closing, upon the reasonable request of any party hereto, the other
party(ies), shall do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged or delivered, all such further documents, instruments or
assurances, as may be necessary, desirable or proper to carry out the intent and
accomplish the purposes of this Agreement.
 
SECTION 4.6 Restricted Securities. The parties acknowledge and agree that the
Company Shares and Parent Acquisition Stock being issued or transferred pursuant
to the Contemplated Transactions are being issued or transferred pursuant to the
exemption from the registration requirements of the Securities Act and
constitute "restricted securities" within the meaning of the Securities Act.
Such securities may not be transferred absent compliance with the provisions of
the Securities Act, other applicable Laws, and all stock certificates evidencing
such securities shall bear a legend to such effect and to the effect that such
shares are subject to the terms and provisions of this Agreement; provided,
however, that it is anticipated that for purposes of Rule 144 of the Securities
Act, that the holding period of Parent Acquisition Stock for each shareholder of
the Company shall be determined to commence on the date of acquisition of the
Company Shares (as converted pursuant to this Agreement) for each such
respective holder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.7 Due Diligence. Prior to the Closing Date, Parent agrees that the
Company shall be entitled, through its Representatives, to make such
investigation of the properties, businesses and operations of Parent and such
examination of the books, records and financial condition of Parent, as the
Company reasonably deems necessary. Any such investigation and examination shall
be conducted at reasonable times, under reasonable circumstances and upon
reasonable notice. No investigation by Parent shall diminish or obviate any of
the representations, warranties, covenants or agreements of Parent contained in
this Agreement.
 
ARTICLE V
 
CONDITIONS TO CLOSING
 
SECTION 5.1 Conditions to the Obligations of the Parties. The obligations of the
Parties to consummate the Contemplated Transactions are subject to the
satisfaction of the following conditions:
 
(a)             No Injunction. No provision of any applicable Law and no Order
shall prohibit the consummation of the Contemplated Transactions.
 
(b)             No Proceedings or Litigation. No Claim instituted by any person
(other than the Company, Shareholders or their respective Affiliates) shall have
been commenced or pending against any Shareholder, the Company or any of their
respective Affiliates, officers or directors, which Claim seeks to restrain,
prevent, change or delay in any respect the Contemplated Transactions or seeks
to challenge any of the terms or provisions of this Agreement or seeks damages
in connection with any of such transactions.
 
SECTION 5.2 Conditions to the Obligations of the Company and Seller . The
obligations of the Company and Seller hereunder to consummate the Contemplated
Transactions are subject, at the option of the Company, to the fulfillment prior
to or at the Closing of each of the following further conditions:
 
(a) Performance. Buyer shall have performed and complied in all material
respects with all agreements, obligations and covenants required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.
(b)             Representations and Warranties. The representations and
warranties of Parent contained in this Agreement and in any certificate or other
writing delivered by Parent pursuant hereto shall be true in all material
respects at and as of the Closing Date as if made at and as of such time (except
for those representations and warranties made as of a specific date which shall
be true in all material respects as of the date made).
 
(c)             No Material Adverse Change. From the date hereof through the
Closing, there shall not have occurred any event or condition that has had or
could have a material adverse effect on Parent.
 
(d) Documentation. There shall have been delivered to the Company the following:
 
(1) A certificate, dated the Closing Date, of the Chairman of the Board and the
President of Parent confirming the matters set forth in Section 5.2(a) (b) and
(c) hereof; and
 
(ii) Parent Acquisition Stock certificates, registered in the name of each
Shareholder as set forth on Schedule 1.9 attached hereto, (with the appropriate
restrictive legends as applicable), evidencing satisfaction of the Acquisition
Purchase Price in accordance with Section 1.9;
 
SECTION 5.3 Conditions to the Obligations of Buyer and Parent. All obligations
of Parent to consummate the Contemplated Transactions hereunder are subject, at
the option of Parent, to the fulfillment prior to or at the Closing of each of
the following further conditions:
 
(a)             Performance. Each of the Company and Seller shall have performed
and complied in all material respects with all agreements, obligations and
covenants required by this Agreement to be performed or complied with by them at
or prior to the Closing Date.
 
(b)             Representations and Warranties. The representations and
warranties of the Company and Seller, contained in this Agreement and in any
certificate or other writing delivered by the Company and Seller pursuant hereto
shall be true in all material respects at and as of the Closing Date as if made
at and as of such time (except for those representations and warranties made as
of a specific date which shall be true in all material respects as of the date
made).
 
(c)             No Material Adverse Change. From the date hereof through the
Closing, there shall not have occurred any event or condition that has had or
could have a material adverse effect on the Company.
 
(d)             Documentation. There shall have been delivered to Parent the
following:
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(i) A certificate, dated the Closing Date, of the Chairman of the Board, the
President or Chief Financial Officer of the Company confirming the matters set
forth in Section 5.3(a) (b) and (c) hereof;
 
(ii) A certificate, dated the Closing Date, of the Secretary of the Company
certifying, among other things, that attached or appended to such certificate:
(i) is a true and correct copy of the Company's certificate of incorporation and
all amendments thereto, if any, as of the date thereof certified by the
Secretary of State of the State of Delaware; and (ii) is a true and correct copy
of the Company's memorandum of association as of the date thereof;
 
(iii) Company Share certificates representing the number of Company Shares duly
endorsed in blank or accompanied by stock powers duly endorsed in blank and in
suitable form for transfer to Parent by delivery.
 
ARTICLE VI
 
INDEMNIFICATION
 
SECTION 6.1 Survival of Representations, Warranties and Covenants.
Notwithstanding any right of Buyer and Parent fully to investigate the affairs
of the Company and the rights of the Company and Seller to fully investigate the
affairs of Parent, and notwithstanding any knowledge of facts determined or
determinable by Parent, the Company or Seller, pursuant to such investigation or
right of investigation, Parent, the Company and Seller, have the right to rely
fully upon the representations, warranties, covenants and agreements of the
Company and Seller, and Buyer and Parent respectively, contained in this
Agreement, or listed or disclosed on any Schedule hereto or in any instrument
delivered in connection with or pursuant to any of the foregoing. All such
representations, warranties, covenants and agreements shall survive the
execution and delivery of this Agreement and the Closing hereunder,
Notwithstanding the foregoing, all representations and warranties of the Company
and Seller, and Parent respectively, contained in this Agreement, on any
Schedule hereto or in any instrument delivered in connection with or pursuant to
this Agreement shall terminate and expire twelve (12) months after the date of
Closing; provided, however, that liability any party shall not terminate as to
any specific claim or claims which arise or result from or are related to a
Claim for fraud.
 
SECTION 6.2 Notice and Opportunity to Defend Third Party Claims.
 
(a) Within ten (10) days following receipt by any party hereto (the
"Indemnitee") of notice of any demand, claim, circumstance or Tax audit which
would or might give rise to a claim, or the commencement (or threatened
commencement) of any action, proceeding or investigation that may result in a
Loss (an "Asserted Liability"), the Indemnitee shall give notice thereof (the
"Claims Notice") to the party or parties obligated to provide indemnification
pursuant to Sections 6.2, or 6.3 (collectively, the "Indemnifying Party"). The
Claims Notice shall describe the Asserted Liability in reasonable detail and
shall indicate the amount (estimated, if necessary, and to the extent feasible)
of the Loss that has been or may be suffered by the Indemnitee.
 
(b) The Indemnifying Party may elect to defend, at its own expense and with its
own counsel, any Asserted Liability unless: (i) the Asserted Liability includes
a Claim seeking an Order for injunction or other equitable or declaratory relief
against the Indemnitee, in which case the Indemnitee may at its own cost and
expense and at its option defend the portion of the Asserted Liability seeking
equitable or declaratory relief against the Indemnitee, or (ii) the Indemnitee
shall have reasonably, and in good faith, after consultation with the
Indemnifying Party, concluded that: (x) there is a conflict of interest between
the Indemnitee and the Indemnifying Party which could prevent or negatively
influence the Indemnifying Party from impartially or adequately conducting such
defense; or (y) the Indemnitee shall have one or more defenses not available to
the Indemnifying Party but only to the extent such defense cannot legally be
asserted by the Indemnifying Party on behalf of the Indemnitee. If the
Indemnifying Party elects to defend such Asserted Liability, it shall within ten
(10) days (or sooner, if the nature of the Asserted Liability so requires)
notify the Indemnitee of its intent to do so, and the Indemnitee shall
cooperate, at the expense of the Indemnifying Party, in the defense of such
Asserted Liability. If the Indemnifying Party elects not to defend the Asserted
Liability, is not permitted to defend the Asserted Liability by reason of the
first sentence of this Section 6.4(b), fails to notify the Indemnitee of its
election as herein provided or contests its obligation to indemnify under this
Agreement with respect to such Asserted Liability, the Indemnitee may pay,
compromise or defend such Asserted Liability at the sole cost and expense of the
Indemnifying Party. Notwithstanding the foregoing, neither the Indemnifying
Party nor the Indemnitee may settle or compromise any claim over the reasonable
written objection of the other, provided that the Indemnitee may settle or
compromise any claim as to which the Indemnifying Party has failed to notify the
Indemnitee of its election under this Section 6.4(b) or as to which the
Indemnifying Party is contesting its indemnification obligations hereunder. If
the Indemnifying Party desires to accept a reasonable, final and complete
settlement of an Asserted Liability so that such Indemnitee's Loss is paid in
full and the Indemnitee refuses to consent to such settlement, then the
Indemnifying Party's liability to the Indemnitee shall be limited to the amount
offered in the settlement. The Indemnifying Party will exercise good faith in
accepting any reasonable, final and complete settlement of an Asserted
Liability. In the event the Indemnifying Party elects to defend any Asserted
Liability, the Indemnitee may participate, at its own expense, in the defense of
such Asserted Liability. In the event the Indemnifying Party is not permitted by
the Indemnitee to defend the Asserted Liability, it may nevertheless participate
at its own expense in the defense of such Asserted Liability. If the
Indemnifying Party chooses to defend any Asserted Liability, the Indemnitee
shall make available to the Indemnifying Party any books, records or other
documents within its control that are necessary or appropriate for such defense.
Any Losses of any Indemnitee for which an Indemnifying Party is liable for
indemnification hereunder shall be paid upon written demand therefor.
 
SECTION 6.3 Limits on Indemnification.
 
(a) Notwithstanding the foregoing or the limitations set forth in Section 6.5(b)
below, in the event such Losses arise out of any fraud related matter on the
part of any


 
Indemnifying Party, then such Indemnifying Party shall be obligated to indemnify
the Indemnitee in respect of all such Losses.
 
(b) The Company and Seller shall not be liable to indemnify Parent pursuant to
Section 6.2 above and Parent shall not be liable to indemnify the Company and
Shareholders pursuant to Section 6.3 above: (i) unless a Claims Notice
describing the loss is delivered to the Indemnifying Party within 12 months
after the Closing (except for Losses arising out of an Indemnifying Party's
fraud); (ii) with respect to special, consequential or punitive damages; and
(iii) in respect of any individual Loss of less than $25,000.
 
SECTION 6.4 Exclusive Remedy. The parties agree that the indemnification
provisions of this Article VI shall constitute the sole or exclusive remedy of
any party in seeking damages or other monetary relief with respect to this
Agreement and the Contemplated Transactions, provided that, nothing herein shall
be construed to limit the right of any party to seek: (i) injunctive relief for
a breach of this Agreement; (ii) legal or equitable relief for a Claim for
fraud; or (iii) indemnity under the bylaws of Parent if they are or have been a
director or officer of Parent.
 
ARTICLE VII
 
SPECIFIC PERFORMANCE; TERMINATION
 
SECTION 7.1 Specific Performance. The Company, Seller and Parent, acknowledges
and agrees that, if any of the Company, Parent, or Buyer fails to proceed with
the Closing in any circumstance other than those described in clauses (a), (b),
(c) or (d) of Section 7.2 below, the others will not have adequate remedies at
law with respect to such breach. In such event, and in addition to each party's
right to terminate this Agreement, each party shall be entitled, without the
necessity or obligation of posting a bond or other security, to seek injunctive
relief, by commencing a suit in equity to obtain specific performance of the
obligations under this Agreement or to sue for damages, in each case, without
first terminating this Agreement. The Company or Parent specifically affirms the
appropriateness of such injunctive, other equitable relief or damages in any
such action.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.2 Termination. This Agreement may be terminated and the Contemplated
Transactions may be abandoned at any time prior to the Closing:
 
(a) By mutual written consent of the Company and Parent;
 
(b) By the Company or Seller if: (i) there has been a misrepresentation or
breach of warranty on the part of Parent in the representations and warranties
contained herein and such misrepresentation or breach of warranty, if curable,
is not cured within thirty days after written notice thereof from the Company or
Seller, respectively; (ii) Parent has committed a breach of any covenant imposed
upon it hereunder and fails to cure such breach within thirty days after written
notice thereof from the Company or Seller, respectively; or (iii) any condition


 
to the Company's or Seller's obligations under Section 5.2 becomes incapable of
fulfillment through no fault of the Company or Seller, respectively, and is not
waived by Parent;
 
(c) By Parent, if: (i) there has been a misrepresentation or breach of warranty
on the part of the Company or Seller in the representations and warranties
contained herein and such misrepresentation or breach of warranty, if curable,
is not cured within thirty days after written notice thereof from Parent,
respectively; (ii) the Company or the Seller has committed a breach of any
covenant imposed upon it hereunder and fails to cure such breach within thirty
days after written notice thereof from Parent, respectively; or (iii) any
condition to Parent's obligations under Section 5.3 becomes incapable of
fulfillment through no fault of Parent or Buyer and is not waived by the
Company; and
 
(d) By the Company, Seller or Parent, if any condition under Section 5.1 becomes
incapable of fulfillment through no fault of the party seeking termination and
is not waived by the party seeking termination.
 
SECTION 7.3 Effect of Termination; Right to Proceed. Subject to the provisions
of Section 7.1 hereof, in the event that this Agreement shall be terminated
pursuant to Section 7.2, all further obligations of the parties under this
Agreement shall terminate without further liability of any party hereunder
except that: (i) the agreements contained in Section 4.2 shall survive the
termination hereof; and (ii) termination shall not preclude any party from
seeking relief against any other party for breach of Section 4.2. In the event
that a condition precedent to its obligation is not met, nothing contained
herein shall be deemed to require any party to terminate this Agreement, rather
than to waive such condition precedent and proceed with the Contemplated
Transactions.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.1 Representations and Warranties for Purposes of this Agreement Only.
The representations and warranties in this Agreement were made for the purposes
of allocated contractual risk between the parties and not as a means of
establishing facts, This Agreement may have different standards of materiality
than standards of materiality under applicable securities laws. Only parties to
this Agreement and specified third-party beneficiaries (if any) have a right to
enforce this Agreement
 
SECTION 8.2 Notices. (a) Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally by hand or by
recognized overnight courier, or mailed (by registered or certified mail,
postage prepaid return receipt requested) as follows:
 
If to Parent, one copy to:
 
25 Highland Boulevard
Dix Hills, NY 11746
 
If to the Company, one copy to:
 
V Comm Network, Inc.
4600 Campus Drive, Suite 106
Newport Beach, California 92660
Attn: Tony Roth, CEO
 
With a copy to:
 
Gersten Savage LLP
600 Lexington Avenue, 9th Floor
New York, New York 10022
Attn: Arthur S. Marcus, Esq.
 
(b) Each such notice or other communication shall be effective when delivered at
the address specified in Section 8.1(a). Any party by notice given in
accordance. with this Section 8.1 to the other parties may designate another
address or person for receipt of notices hereunder. Notices by a party may be
given by counsel to such party.
 
SECTION 8.3 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) and the collateral agreements executed in connection with the
consummation of the Contemplated Transactions contain the entire agreement among
the parties with respect to the subject matter hereof and related transactions
and supersede all prior agreements, written or oral, with respect thereto.
 
SECTION 8.4 Waivers and Amendments; Non-Contractual Remedies;  Preservation of
Remedies. This Agreement may be amended, superseded, cancelled, renewed or
extended only by a written instrument signed by the Company and Parent. The
provisions hereof may be waived in writing by the Company or Parent, as the case
may be. Any such waiver shall be effective only to the extent specifically set
forth in such writing. No failure or delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof. Nor shall any waiver on the part of any party of any such right, power
or privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege. Except as otherwise provided herein, the
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies that any party may otherwise have at law or in equity.
 
SECTION 8.5 Governing Law, This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within such State without regard to the conflict of
laws rules thereof.


 
SECTION 8.6 Binding Effect No Assignment. This Agreement and all of its
provisions, rights and obligations shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, heirs and legal
representatives. This Agreement may not be assigned (including by operation of
Law) by any party hereto without the express written consent of the Company or
the Parent and any purported assignment, unless so consented to, shall be void
and without effect.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.7 Exhibits. All Exhibits and Schedules attached hereto are hereby
incorporated by reference into, and made a part of, this Agreement.
 
SECTION 8.8 Severability. If any provision of this Agreement for any reason
shall be held to be illegal, invalid or unenforceable, such illegality shall not
affect any other provision of this Agreement, this Agreement shall be amended so
as to enforce the illegal, invalid or unenforceable provision to the maximum
extent permitted by applicable law, and the parties shall cooperate in good
faith to further modify this Agreement so as to preserve to the maximum extent
possible the intended benefits to be received by the parties.
 
SECTION 8.9 Counterparts. The Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
 
SECTION 8.10 Third Parties. Except as specifically set forth or referred to
herein, nothing herein express or implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted heirs, successors, assigns and legal representatives, any rights or
remedies under or by reason of this Agreement or the Contemplated Transactions.
 
ARTICLE IX
 
DEFINITIONS
 
SECTION 9.1 Definitions. The following terms, as used herein, have the following
meanings:
 
"Affiliate" of any person means any other person directly or indirectly through
one or more intermediary persons, controlling, controlled by or under common
control with such person.
 
"Agreement" or "this Agreement" shall mean, and the words "herein", "hereof' and
"hereunder" and words of similar import shall refer to, this agreement as it
from time to time may be amended.
"Assets" shall mean all cash, instruments, properties, rights, interests and
assets of every kind, real, personal or mixed, tangible and intangible, used or
usable in the Business.
 
The term "audit" or "audited" when used in regard to financial statements shall
mean an examination of the financial statements by a firm of independent
certified public accountants in accordance with generally accepted auditing
standards for the purpose of expressing an opinion thereon.
 
"Business" shall mean the ownership and operation of the business of the
Company.
 
"Condition of the Business" shall mean the financial condition, prospects or the
results of operations of the Business, the Assets or the Company.
 
"Contract" shall mean any contract, agreement, indenture, note, bond, lease,
conditional sale contract, mortgage, license, franchise, instrument, commitment
or other binding arrangement, whether written or oral.
 
The term "control", with respect to any person, shall mean the power to direct
the management and policies of such person, directly or indirectly, by or
through stock ownership, agency or otherwise, or pursuant to or in connection
with an agreement, arrangement or understanding (written or oral) with one or
more other persons by or through stock ownership, agency or otherwise; and the
terms "controlling" and "controlled" shall have meanings correlative to the
foregoing.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
"GAAP" shall mean generally accepted accounting principles in effect on the date
hereof (or, in the case of any opinion rendered in connection with an audit, as
of the date of the opinion) as set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession of the United
States.
 
"Governmental Bodies" shall mean any government, municipality or political
subdivision thereof, whether federal, state, local or foreign, or any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, or any court, arbitrator,
administrative tribunal or public utility.
 
"knowledge" with respect to: (a) any individual shall mean actual knowledge of
such individual; and (b) any corporation shall mean the actual knowledge of the
directors and executive officers of such corporation; and "knows" and "known"
has a correlative meaning. The terms "any Shareholder's knowledge," and
"Shareholder's knowledge," including any correlative meanings, shall mean the
knowledge of any Shareholder,
 
"Laws" shall mean any law, statute, code, ordinance, rule, regulation or other
requirement of any Governmental Bodies.
 
"Liability" shall mean any direct or indirect indebtedness, liability,
assessment, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate,


 
liquidated or unliquidated, secured or unsecured, accrued, absolute, actual or
potential, contingent or otherwise (including any liability under any
guaranties, letters of credit, performance credits or with respect to insurance
loss accruals).
 
"Lien" shall mean any mortgage, lien (including mechanics, warehousemen,
laborers and landlords liens), claim, pledge, charge, security interest,
preemptive right, right of first refusal, option, judgment, title defect,
covenant, restriction, easement or encumbrance of any kind.
 
"person" shall mean an individual, corporation, partnership, joint venture,
limited liability company, association, trust, unincorporated organization or
other entity, including a government or political subdivision or an agency or
instrumentality thereof.
 
"Receivables" shall mean as of any date any trade accounts receivable, notes
receivable, sales representative advances and other miscellaneous receivables of
the Company.
 
"Representative" means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
 
"Tax" (including, with correlative meaning, the terms "Taxes" and "Taxable")
shall mean: (i)(A) any net income, gross income, gross receipts, sales, use, ad
valorem, transfer, transfer gains, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, rent, recording, occupation,
premium, real or personal property, intangibles, environmental or windfall
profits tax, alternative or add-on minimum tax, customs duty or other tax, fee,
duty, levy, impost, assessment or charge of any kind whatsoever (including but
not limited to taxes assessed to real property and water and sewer rents
relating thereto), together with; (B) any interest and any penalty, addition to
tax or additional amount imposed by any Governmental Body (domestic or foreign)
(a "Tax Authority") responsible for the imposition of any such tax and interest
on such penalties, additions to tax, fines or additional amounts, in each case,
with respect to any party hereto, the Business or the Assets (or the transfer
thereof); (ii) any liability for the payment of any amount of the type described
in the immediately preceding clause (i) as a result of a party hereto being a
member of an affiliated or combined group with any other person at any time on
or prior to the date of Closing; and (iii) any liability of a party hereto for
the payment of any amounts of the type described in the immediately preceding
clause (i) as a result of a contractual obligation to indemnify any other
person.
 
"Tax Return" shall mean any return or report (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to any Tax Authority.
 
"Transaction Documents" shall mean, collectively, this Agreement, and each of
the other agreements and instruments to be executed and delivered by all or some
of the parties hereto in connection with the consummation of the transactions
contemplated hereby.
 
 
 
SECTION 9.2 Interpretation. Unless the context otherwise requires, the terms
defined in this Agreement shall be applicable to both the singular and plural
forms of any of the
terms defined herein. All accounting terms defined in this Agreement, and those
accounting terms used in this Agreement except as otherwise expressly provided
herein, shall have the meanings customarily given thereto in accordance with
GAAP as of the date of the item in question. When a reference is made in this
Agreement to Sections, such reference shall be to a Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The use of the neuter gender herein shall be
deemed to include the masculine and feminine genders wherever necessary or
appropriate, the use of the masculine gender shall be deemed to include the
neuter and feminine genders and the use of the feminine gender shall be deemed
to include the neuter and masculine genders wherever necessary or appropriate.
Whenever the words "include", "includes" or "including" are used in this
Agreement, they shall be deemed to be followed by the words "without
limitation."
 
 
 
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


 
IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase and
Recapitalization Agreement as of the date set forth above.
 
 

 
THE COMPANY
 
VComm Network, Inc
         
 
By:
/s/ Gerard V. McGorian       Name: Gerard V. McGorian         Title: Executive
Chairman          

  SELLER:          
 
By:
/s/ Tim Roth       Tim Roth                  

  THE PARENT:          
 
By:
/s/        Name        Title           

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.8
 
Rights and Preferences of Class A Preferred Stock
 
Each share of Class A Preferred Stock is convertible into four shares of common
stock at the option of the holder if all the following conditions have been met:
 
1. The Class A Preferred Stock has been held for 18 months;
2. The Common Stock is trading on the Pink Sheets or a higher exchange;
3. The Parent has a positive net worth;
4. The Parent has at least $2.5 million in annual revenues; and 5. The Parent
has an operating EBITDA of break even or better.
 
The Class A Preferred Stock will have a preference on liquidation of $1.00 per
share.
 
The Class A Preferred Stock will have no rights to any dividends except as may
be declared by the Board of Directors in good faith and subject to Delaware law.
 
The Class A Preferred Stock will entitle the holders to vote on an as converted
basis. The Class A Preferred Stock will not be subject to dilution in the event
of any reverse stock split of the Company's common stock.
 
Rights and Preferences of Class B Preferred Stock
 
The share of Class B Preferred Stock shall have no dividend rights and no rights
upon liquidation.
 
The Share of Preferred Stock shall entitle the holder to as many votes as are
required to represent 50.1% of the total voting capital stock of the Parent.
 
Schedule 1.9
 



   
Common Stock
to be issued
   
Class A Preferred Stock
to be issued
    Class 13 Preferred Stock to be issued  
KeySoft Consulting Group, LLC
    8,400,000       2,100,000       1   Timothy 1. Roth     1,725,000      
431,250           Richard D. Miller     1,500,000       375,000           VComm
Management Pool of Financiers     210,000       52,500           Anthony G. Roth
    1,125,000       281,250           AngloArnericanRMG, LLC     1,395,000      
348,750           Gerard V. McGorian     1,305,000       326,250          
Michael W. Flynn     67,500       16,875           Timothy Weiler     67,500    
  16,875           Gary Palmer     285,000       71,250           Gary Elliston
    1,485,000       371,250           Chris Cruttenden        435,000      
108,750                 18,000,000       4,500,000          

                                                           
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 2.11
 
Lease with Cruttenden Partners which has a term of one year and a rent of $2,200
per month. Schedule 2.12
Not Applicable Schedule 2.13
 
 
Employment Agreement with Gerard McGorian
Employment Agreement with Tony Roth
Employment Agreement with Tim Roth
Employment Agreement with Michael Flynn
Employment Agreement with David Tobias
Employment Agreement with James Theoni
Employment Agreement with Greg Roth
VComm Canada Employment Agreement with Aaron Walker
VComm Canada Employment Agreement with Kris JohnsonVComm Canada Employment
Agreement with Dan Williams
VComm Canada Employment Agreement with Thomas Taylor
 
Lease described in 2.11 above
 
Schedule 2.14 Not Applicable Schedule 236
The Company filed for a federal tax extension for the year ended December 31,
2008.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase and
Recapitalization Agreement as of the date set forth above.
 

 
THE COMPANY
 
VComm Network, Inc
         
 
By:
/s/ Gerard V. McGorian       Name: Gerard V. McGorian         Title: Executive
Chairman          

  SELLER:          
 
By:
/s/ Tim Roth       Tim Roth                  

  THE PARENT:          
 
By:
/s/        Name        Title           

 
 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
AMENDMENT
 
The undersigned hereby acknowledge and agree to amend the attached and fully
incorporated Stock Purchase and Recapitalization Agreement ("Agreement") dated
July 16, 2009 as follows:
 
The Effective Date of the Agreement, and Closing Date of the Agreement (section
1.2) shall be July 27, 2009, 11:59 PM.
 
 
 
Acknowledged and Agreed:
 
OPTIMUM INTERACTIVE (USA) LTD.
                           
/s/ Robert Rubin
   
 
 
Name: Robert Rubin
   
 
 
Title: CEO 
   
 
 

 

VComm Network, Inc                            
/s/ Gerard V. McGorian  
   
 
 
Name: Gerard V. McGorian  
   
Name 
 
Title: Executive Chairman
   
Title
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 